Citation Nr: 1004457	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-09 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a sleep disturbance 
disability (other than posttraumatic stress disorder 
(PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from May 1967 to May 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2006 rating decision in which the RO denied 
service connection for sleep disturbance.  The Veteran filed 
a notice of disagreement (NOD) in January 2007, and the RO 
issued a statement of the case (SOC) in April 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later that month.  

In a June 2007 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective January 19, 2007.  In January 2008, the 
Veteran filed a NOD with the initial rating and effective 
date assigned for the grant of service connection for PTSD.  
In a June 2008 rating decision, the RO increased the rating 
for PTSD from 30 to 50 percent disabling, effective January 
7, 2008.  The RO issued a SOC in November 2008, but the 
Veteran did not file a substantive appeal.  Therefore, the 
Board does not have jurisdiction with respect to these 
claims.  

The Board points out that, although the RO granted service 
connection for PTSD, in an August 2007 statement (VA form 
21-4138), the Veteran requested a separate disability rating 
for sleep disturbance.  Hence, this issue (as characterized 
on the title page) remains viable on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the claim on appeal have been 
accomplished.

2.  The Veteran's symptoms of sleep disturbance have been 
considered in the rating for the Veteran's service-connected 
PTSD; there is no competent, probative evidence of a 
separate and distinct disability for which service 
connection may be awarded.


CONCLUSION OF LAW

The criteria for service connection for a sleep disturbance 
disability (other than PTSD) are not met.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a December 2005 pre-rating letter and a July 
2007 post-rating letter provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim for service connection for a sleep 
disturbance disability, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  A March 2006 pre-rating letter, 
along with the July 2007 post-rating letter, also provided 
the Veteran with information pertaining to VA's assignment 
of disability ratings and effective dates, as well as the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Hence, these letters meet 
the content of notice requirements as set forth in Pelegrini 
and Dingess/Hartman, as well as the VCAA's timing of notice 
requirements.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), private medical 
records from Drs. Maggiacomo, Azarian, and Gallo, and the 
reports of May 2007 and May 2008 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and by 
his representative, on his behalf.  No further RO action on 
this matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to 
disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection for a sleep 
disturbance disability in light of the governing legal 
authority, the Board finds that the claim must be denied.

The Veteran's STRs are unremarkable for any complaints, 
findings, or diagnosis related to sleep disturbances during 
service.

In November 2005, the Veteran filed a claim for service 
connection for "sleep disturbance."  In a January 2006 
letter, he said that he woke up frequently during the night 
and had daytime fatigue.  He also said he had other 
symptoms, such as irritability, poor memory, and decreased 
enjoyment in his family and social life.  He also described 
symptoms related to depression, flashbacks, and alcohol 
consumption.   He said that he was recently told that his 
symptoms might be related to PTSD.  The RO construed this 
letter as a possible claim for PTSD.

A December 2005 private medical record from Dr. Maggiacomo 
reflects that the Veteran complained of sleep problems, mood 
swings, and nightmares.  It was noted that the Veteran had 
chronic insomnia associated with dizziness and daytime 
fatigue and that the Veteran believed that these symptoms 
were associated with PTSD.  The doctor noted that the 
Veteran would be referred for psychiatric evaluation.  

Private medical records from Drs. Azarian and Gallo dated 
from December 2006 to January 2008 reflect that the Veteran 
was treated for dysthymia/major depression and PTSD.  His 
primarily complaints included sleep problems, nightmares, 
irritability, guilty feelings, hypervigilance, anxiety, poor 
concentration, and exaggerated startle response.  

The report of the May 2007 VA examination reflects that the 
Veteran was prescribed bupropion and Lexapro to help him 
sleep.  He said that he continued to have nightmares.  He 
was diagnosed with PTSD and major depression.

The report of the May 2008 VA examination reflects that the 
Veteran complained that he only slept 2 to 3 hours a night.  
He also complained anxiety, panic attacks, and irritability.  
He said that when he lay in bed, his mind races about the 
death of his family members, as well as experiences in 
Vietnam.  He said that when he is able to sleep, he 
frequently has nightmares about his traumatic experiences in 
Vietnam.  He was diagnosed with PTSD, major depressive 
disorder, and panic disorder with agoraphobia.  

In sum, the Veteran has sleep problems that involve 
difficulty falling asleep due to anxiety and intrusive 
thoughts and difficulty staying asleep due to nightmares.  
As a result, he has daytime fatigue and increased 
irritability.  These symptoms have been associated with the 
Veteran's psychiatric disability, diagnosed as PTSD, major 
depression, and panic disorder.  

As discussed above, the Veteran is currently service-
connected for PTSD.  He asserts, however, that he is 
entitled to a separate rating for sleep disturbance.  In 
this regard, the Board points out that the evaluation of the 
same disability under various diagnoses is to be avoided, as 
is the evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14.  Here, the criteria used 
to evaluate the Veteran's service-connected PTSD are found 
under the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  Under the 
General Rating Formula, the severity of the Veteran's 
occupational and social impairment is evaluated based on his 
symptoms.  Chronic sleep impairment is among the criteria 
listed under the General Rating Formula.  Id.  Thus, even if 
the Veteran's sleep disturbance could, by itself, constitute 
a current disability, it could not be service-connected and 
rated separately, as such would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.  In other words, there is no 
evidence of a disability characterized by sleep disturbance 
other than that already contemplated and compensated for by 
the disability rating for service-connected PTSD.  

Under these circumstances, the Board finds that the claim 
for service connection for a separate and distinct 
disability manifested by sleep disturbance must denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as no competent, probative evidence supports the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for a sleep disturbance disability (other 
than PTSD) is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


